IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NO. WR-88,100-01, -02, AND -03


                        EX PARTE ROBERT DALE HINES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 2586-A IN THE 42nd DISTRICT COURT
                             FROM TAYLOR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

tampering with evidence and one count of possession of methamphetamine and he was sentenced

to imprisonment for twenty years on each count.

        We withdraw, on our own motion, our previous denial of Applicant’s -01 and -02 habeas

corpus applications. Those applications are now dismissed because mandate had not yet issued at

the time the applications were filed with the district clerk. See Ex parte Johnson, 12 S.W.3d 472

(Tex. Crim. App. 2000). After a review of the record in the -03 application, we deny relief.
Filed: July 25, 2018
Do not publish